This is a proceeding in mandamus.
The Board of Education of Mingo County called a special election to authorize additional levies for school *Page 110 
purposes and without recommendation from the two dominant political parties in the county, appointed officers to hold the election. The great majority of these appointees are either employed directly by the Board, or are closely related to school teachers or others employed by it. For the purpose, primarily, of opposing the proposed levies, certain representative citizens of the county promptly organized Mingo County Taxpayers Association, a corporation. It furnished the Board a list of persons, requesting that, from the list, two persons, one as commissioner and one as clerk, be appointed to serve at each precinct. The request was denied. Later, the Republican Executive Committee of the county recommended the same list to the Board, with like result. The Association brought this proceeding to compel compliance with its request.
Code, 13-1-11 provides that the general election laws of the state shall apply to bond elections "in so far as practicable." Those laws require the appointment of election officials from the two political parties polling the highest number of votes at the preceding general election. The purpose of the requirement is to have an election conducted by representatives of well recognized organizations which disagree upon the major issue before the electorate. The issue here is not political at all, but fiscal. Hence, appointment of election officials according to political affiliation is not practicable, because such method does not conform to "the spirit, meaning and purpose" of the laws as required by Hasson v. Chester, 67 W. Va. 278,67 S.E. 731. The Board avers that it does not know how its appointees regard the proposed levies. To meet the purpose of the laws, however, we are of opinion that well recognized opposition to the levies should be officially represented within the polls.
The writ will issue.
Writ awarded.